ACCEPTED
                                                                                                   07-15-00348-CR
                                                                                      SEVENTH COURT OF APPEALS
                                                                                                AMARILLO, TEXAS
                                                                                             11/18/2015 9:58:28 AM
                                                                                                  Vivian Long, Clerk


                                APPELLATE NO. 07-15-00348-CR

TAHRONDA SHANELL WHITE                        §              IN THE COURT OF APPEALS
                                                                              FILED IN
                                              §                        7th COURT OF APPEALS
V.                                            §              OF THE SEVENTHAMARILLO,
                                                                               SUPREMETEXAS
                                              §                        11/18/2015 9:58:28 AM
STATE OF TEXAS                                §              JUDICIAL DISTRICT
                                                                             VIVIAN LONG
                                                                                CLERK
        MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        COMES NOW TAHRONDA SHANELL WHITE, Appellant, by and through her

counsel, David Crook, and files this motion for an extension of 30 days in which to file the

Appellant’s Brief. In support of this motion, Appellant would show the Court the following:

                                              I.

        The Appellant was convicted in the County Court of Terry County, Texas, of the offense

of Theft of Property in Cause No. 29906, styled State of Texas v. Tahronda Shanell White. The

Appellant was assessed a punishment of confinement in County Jail for 6 months and a $2,000

fine.

                                              II.

        The deadline for filing the appellate brief is November 30, 2015. Counsel for Appellant

has not requested any extensions prior to this request.

                                              III.

        Appellant's request for an extension is based upon the following facts: Counsel has been

spending some time in Shreveport, Louisiana, as Counsel’s 88-year old mother requires some

attention to her affairs regarding her increasing hearing and vision problems.


                                              Prayer
                                                                                                      2

        WHEREFORE, appellant prays the Court grant this motion and extend the deadline for

filing the Appellant’s brief in Appellate No. 07-15-00348-CR to Wednesday, December 30,

2015.



                                                             Respectfully submitted,

                                                             Crook & Jordan

                                                             By: /s/David Crook
                                                             David Crook
                                                             PO Box 94590
                                                             Lubbock, TX 79493
                                                             SBN: 05109530
                                                             Telephone: (806) 744-2082
                                                             Fax: (806) 744-2083
                                                             E-Mail: dcrook@nts-online.net
                                                             Attorney for Appellant


                                  CERTIFICATE OF SERVICE
      This is to certify that a copy of the above-entitled and numbered motion has been served
on Jo’Shae Ferguson Worley, attorney for the state, at the office of the District Attorney of Terry
County, by e-mail on this the 18th day of November, 2015.

                                                            /s/David Crook__________
                                                            DAVID CROOK
                                                            ATTORNEY FOR APPELLANT